38 N.J. 529 (1962)
186 A.2d 112
CHARLES BACON, PLAINTIFF-RESPONDENT,
v.
ATLANTIC CITY TRANSPORTATION COMPANY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 20, 1962.
Decided December 3, 1962.
Mr. Herbert Horn argued the cause for the appellant (Messrs. Lloyd, Horn, Megargee & Steedle, attorneys).
Mr. Isaac C. Ginsburg argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Lewis in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.